Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
1.	TD filed on 01/15/2021 has been approved by the office.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Tart at al. (US 20190310309) describes Systems, devices, and methods for monitoring operating conditions of machines are provided. In one embodiments, a monitoring system is provided that includes a bus having a plurality of coupling elements in electronic communication with at least one data lane. The monitoring system can also include at least one slave circuit that can be detachably coupled to at least one of the plurality of coupling elements. The at least one slave circuit can be configured to deliver data to the at least one data lane. The slave circuit can have at least one first gate configured to enable electronic communication between the slave circuit and the at least one data lane. The at least one first gate can be configured to operate in a first operating mode and in a second operating mode. The at least one first gate can configured to allow data to be transferred from the slave circuit to the at least one data lane when in the first operating mode, and the at least one first gate can be configured to prevent data 
	
Tart at al. (US 20190310310) describes monitoring operation of industrial equipment are disclosed. In one embodiment, a monitoring system is provided that includes a passive backplane and one more functional circuits that can couple to the backplane. Each of the functional circuits that are coupled to the backplane can have access to all data that is delivered to the backplane. Therefore, resources (e.g., computing power, or other functionality) from each functional circuits can be shared by all active functional circuits that are coupled to the backplane. Because resources from each of the functional circuits can be shared, and because the functional circuits can be detachably coupled to the backplane, performance of the monitoring systems can be tailored to specific applications. For example, processing power can be increased by coupling additional processing circuits to the backplane.





Diggs et a. (US 20090204853) describes a non-volatile storage subsystem is disclosed that maintains, and makes available to a host system, monitor data reflective of a likelihood of a data error occurring. The monitor data may, for example, include usage statistics reflective of the wear of the storage subsystem's a non-volatile memory array, data regarding errors detected by an ECC (Error Correction Code) engine, and/or sensor data reflective of environmental conditions. The storage subsystem transfers the monitor data to the host system over a signal interface that is separate from the signal interface used for standard storage operations. This signal interface may be implemented using otherwise unused pins/signal lines of a standard connector, such as a CompactFlash or SATA connector. Special hardware may be provided in the storage subsystem and host system for transferring the monitor data over these signal lines, so that the transfers occur with little or no need for host-software intervention. The disclosed design (1) reduces or eliminates the need for host software that uses non-standard or "vendor-specific" commands to retrieve the monitor data, and (2) reduces the likelihood that transfers of monitor data will interfere with the performance of ordinary storage operations. Also disclosed is a storage subsystem having an on-board display unit that displays information regarding the monitored conditions.
.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancelled claims 14-21.

Remarks: The applicant elected without traverse to prosecute claims 1-13, claims 14-21 are non-elected invention ( MPEP 821.02).

Allowable Subject Matter
4.	Claims 1-13 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a monitoring system, comprising:  a master circuit detachably coupled to at least one of the plurality of coupling elements, the master circuit being configured to deliver data to the at least one data lane, the master circuit having a first schedule controller configured to generate a first schedule and deliver data characterizing the first schedule to the at least one data lane, wherein the first schedule specifies when the at least one first gate is in the first operating mode and when the at least one first gate is in the second operating mode. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-13 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Technology Center 2800 
January 18, 2021